DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      SHARON BRIDGEWATER,
                           Appellant,

                                   v.

                      JULIANNE MARTENSEN,
                            Appellee.

                             No. 4D19-252

                         [November 14, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312016CA000240.

   Matthew M. Thomas and Christopher M. Rotunda of Graves Thomas
Injury Law Group, Vero Beach, and Patrick M. Chidnese of Holland &
Knight LLP, Tampa, for appellant.

  Hinda Klein of Conroy Simberg, Hollywood, for appellee.

PER CURIAM.



TAYLOR, MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.